Title: To James Madison from Larkin Smith, 22 January 1808
From: Smith, Larkin
To: Madison, James



Sir
Collectors office Norfolk Jany. 22d. 1808

Application has been made to me this forenoon by the British Consul, to extend the same privileges to a British Schooner that arrived yesterday in Hampton Roads with dispatches for their Ministers, Mr Erskine, and Mr. Rose; that have been granted to the Frigate Statira; alledging that she was attached to the special Legation to this country, and that she wished to proceed to Annapolis; this I have given her permission to do, and to obtain any supplies that may be immediately necessary for her use, leaving the question as to her prividiges to be decided hereafter.  If vessels bringing dispatches, or under a pretext of bringing them, are to be exempt from restriction, I concieve the proclamation of the President will be evaded.  As the above vessel intends to return to Hampton Roads, I will thank you for instructions on this subject.  The Triumph a British Ship of the Line, still continues in Linhaven Bay.  I have the honor to be Sir with real Esteem & respect your obt. Servant

Larkin Smith

